Application por Rehearing.
No sufficient reason has been shown for granting a rehearing in this case. One ground only of the motion for a rehearing requires any special notice. It is said that a rehearing should be granted because the court overlooked a rule of the company which appears in the brief of evidence. At the conclusion of the brief of evidence we find the following statement: “ Mr. Berner offered in evidence rule No. 11 of the special rules, which defendant produced under notice, as follows: ‘ Conductors will make telegraphic report to trainmaster of all defects in trains handled by them.’ ” The words quoted formed the last lines of the brief of evidence, immediately preceding the usual entries thereon. That this rule was in evidence *483in the ease was overlooked by us. It was not considered. The case was decided upon the rules which were referred to in the original opinion. In the very elaborate and able brief of the learned counsel for the defendant in error, which we had before us when the case was decided, and which was carefully examined and earnestly considered, there was not one line that referred to the rule which has been quoted, and nothing in the original brief or in any of the supplemental briefs filed by counsel for the defendant in error had any reference to that rule. It appears from the record, as will he seen, that the rule was not introduced by the plaintiff in the court below, but it was evidence offered in behalf of the railroad company. This would indicate that counsel for the defendant in ■error did not rely upon this rule in the court below, and the failure to notice this rule in his argument here indicates that he did not rely upon the same as having any material bearing upon the case in this court. In any event, there was nothing to call the attention of this court to the fact that counsel for the defendant in error relied on the rule which was offered in evidence by the plaintiff in error; and counsel can not now be heard, on an application for a rehearing, to present a phase of the case that was either overlooked when the case was argued; or was not considered of .sufficient importance at that time to be alluded to in the briefs. A rehearing will never be granted when the application therefor is based upon a ground that the judgment rendered was erroneous for a reason which was not set up or insisted on when the case was submitted, even though such reason might have been, if insisted on at the proper time, sufficient to cause a different judgment to be rendered. In the present instance, however, there is no merit whatever in the application for rehearing. The rule in question, which was for the reason above stated overlooked by us, has no material bearing on the ease. This is the view entertained by counsel both in the court below and in this court when the case was submitted. As the first position taken by counsel in reference to this rule was so clearly correct, we do not deem it proper to grant a rehearing for the purpose of allowing a contrary view to be set up and attempted to be sustained.

Application for rehearing denied.


All the Justices concurring, except Lewis, J., absent.